UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2010 (May 20, 2010) LOJACK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 1-8439 04-2664794 (Commission File Number) (IRS Employer Identification No.) 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts (Address of Principal Executive Offices) (Zip Code) 781-251-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the annual meeting of shareholders of LoJack Corporation, or the Company, held on May 20, 2010, the Company’s shareholders elected the following individuals as directors:Rory J. Cowan, John H. MacKinnon, Robert J. Murray, Robert L. Rewey, Richard T. Riley, Harvey Rosenthal, Maria Renna Sharpe and Ronald V. Waters III to serve until the Company’s 2011 annual meeting of shareholders or to serve until his or her successor has been duly elected and qualified.The directors received the following votes: Name For Withheld Rory J. Cowan John H. MacKinnon Robert J. Murray Robert L. Rewey Richard T. Riley Harvey Rosenthal Maria Renna Sharpe Ronald V. Waters III Also at the Company’s 2010 annual meeting of shareholders, shareholders ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2010.This proposal received the following votes: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOJACK CORPORATION (Registrant) By:/s/ Kathleen P. Lundy Kathleen P. Lundy Vice President and General Counsel Date: May 21, 2010
